


Exhibit 10.1
2012-2014 Performance RSU Grant Overview
SVPs and Above
February 2012
This is a summary of the material terms and conditions of the 2012-2014
Performance RSU Grants. The full terms and conditions of the 2012-2014
Performance RSU Grants and The DIRECTV 2010 Stock Plan (the “Plan”) and
Prospectus govern the awards. Capitalized terms not defined herein have the
meaning assigned to them in the Plan.




TERM/CONCEPT
EXPLANATION
 
Company
DIRECTV and its Subsidiaries
Eligibility
Employees at the level of Senior Vice President and above; You must be hired or
promoted by January 18, 2012 to: a) be eligible for a 2012-2014 grant for new
hires or b) to be eligible for the increased target grant for promotions.
Awards
DIRECTV Restricted Stock Units (RSUs or Units); distributed in DIRECTV (DTV)
common stock
Performance Period
3-year Performance Period (Jan. 1, 2012 - Dec. 31, 2014)
Adjustment Factor
This factor is the percentage (0% to 150%) used at the end of the 3-year
Performance Period to determine your shares earned based on the Company's
performance to the Performance Measures listed below. It is the average of the
three annual Performance Factors.
Performance Measures
• Each Performance Measure is determined as the percentage growth from the prior
year-end DIRECTV consolidated results.


 
 
Performance Measure
Level of Performance
Performance Factor
Weight
 
 
 
Annual Revenue Growth
10% or more
150%
1/3
 
 
 
8% Target
100%
 
 
 
4% or less
0%
 
 
 
Annual Cash Flow Before Interest and Taxes (CFBIT) Growth
25% or more
200%
1/3
 
 
 
13% Target
100%
 
 
 
0% or less
0%
 
 
 
Annual Net Income Growth
12% or more
200%
1/3
 
 
 
7% Target
100%
 
 
 
0% or less
0%
 
Tranches
Each grant of 2012-2014 RSUs is divided into three tranches or pieces, with each
tranche representing one-third of the RSUs assigned to each of the three
performance years (2012, 2013 and 2014). All fractional shares in the resulting
tranches are assigned to the third and final tranche, so that each tranche
consists only of whole shares and the sum of the three tranches equals the
original RSU grant.
Performance Determination
• At the end of each year, the Company assesses DIRECTV performance for each
Performance Measure, weights the performance result for each Performance
Measure, and sums the three weighted numbers, resulting in an annual Performance
Factor per the chart above.
 
 
• At the end of the three years, the average of the three annual Performance
Factors creates the Adjustment Factor (the percentage used to determine the
final shares earned). The final Adjustment Factor is capped at 150%.





--------------------------------------------------------------------------------




TERM/CONCEPT
EXPLANATION
Distribute Shares at the End of Three Years
• Within 60 days after the end of the Performance Period, the Company determines
the Adjustment Factor. The Company will multiply the total number of RSUs
granted by this factor to determine the number of shares to distribute.


 
• After the Adjustment Factor is determined, the shares will be distributed to
you (minus applicable tax withholding) and then are yours to sell or hold as you
wish.
 
• Upon distribution, the shares will be directly deposited into an account in
your name with the Company's stock plan recordkeeper (currently Morgan Stanley
Smith Barney). Account and tax information will be distributed shortly
thereafter.
Taxes
• Generally, your award is taxable at the time of distribution in the year in
which you receive your shares of DTV common stock if the performance goals are
met.


 
• The applicable withholding taxes are due upon distribution, whether or not you
sell your shares at that time. The Company will generally withhold shares of
stock to satisfy the applicable tax withholdings, so you will receive shares net
of tax withholdings.
 
• Please consult with your personal tax or financial advisor for specific
information regarding the tax consequences of your award.
Continued Employment
Continued employment or Service through the end of the Performance Period is
required as a condition of receiving your award and the rights and benefits
under the Plan. Partial employment or Service, even if substantial, during the
Performance Period will not entitle you to any proportionate award, or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or Service except as otherwise provided in the sections below.
Impact of Termination
If you leave the Company for any reason within the first calendar year of the
Performance Period, your award is forfeited.
Resignation or Term for Cause
If you resign from the Company or are terminated for Cause at any time during
the Performance Period (and for Cause, anytime prior to the distribution date),
you forfeit all awards.
• Term Without Cause (e.g., Layoff)


• Retirement1


• Long-Term Disability or Death
• For terminations without Cause, Retirement, Long-Term Disability or Death, in
addition to previously vested shares, you are eligible for a pro-rated award
determined as the number of shares in the tranche for the year of termination of
employment prorated by the number of months of Service during that year
completed prior to the termination, including the month of termination, subject
to Company performance.
• Any vested shares will be distributed as soon as practicable in the year
following the end of the Performance Period, except for termination due to
death, when the vested shares will be distributed as soon as practicable after
the Participant's death.
Impact of Leave of Absence
Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
or Service by the Company if reemployment upon the expiration of the leave is
required by contract or law, or if the leave is for a period of not more than 90
days. The Company reserves the right to adjust grants for employees on leave in
excess of 90 days.
Recovery of Stock Awards
If the financial or operating results used to determine the payout of shares are
subsequently restated or revised such that fewer shares would have been awarded
using such restated or revised results, the Company will be entitled to recover
those shares that should not have been awarded. See the policy statement in the
2011 Proxy Statement section “Compensation Discussion and Analysis.”

1 Retirement means termination of employment at age 55 or older, with 5 or more
years of Continuous Service as defined by the Pension Plan.








